Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to John Adams, 2 February 1785
From: Willink, Van Staphorst, and De la Lande & Fynje
To: Adams, John


        
          Sir
          Amsterdam the 2d. Feb. 1785
        
        Last week we have received your much esteem’d Favour of 10 January, and observed with much pleasure your Satisfaction on the flourishing State of the Treasury of the United States into our Hands. Your Excellency desires our Opinion, whether the Prospect of making new Loans for the Congress would be favorable. In answer to this we heartily Wish that we may not very Soon be charged to try it, and that before it may become necessary, Congress may be put in the Situation, by a unanimous Consentment of all the American States of the Confoederation, to point out a Sufficient Fund for the punctual payment of the Capital and Intrest, which as you know has not been the Case with the two first Loans, and which at present would absolutely be required, because People in this Country knows that the States have not agreed upon this capital Point. a

Circumstance that certainly occasions that the Credit of the United States cannot be carried to the Point, which we believe it deserves in consequence of the inward Solidity, and promising Prospect of the Sources of her welfare. Besides this we are daily questioned about the Ratification of the last Loan, and we are at a loss what we shall Answer, having not received any Letters from the Office of Finance since the Time, when Mr. Morris resign’d.
        But Sir, whenever our wishes in these points Should be fullfilled, which certainly would Strenghen greatly the American Credit, we should not advise to try another Loan for some Time, because we know that a great Number of Bonds of both of the former remain still into the Hands of the Undertakers, which as you know is the Second Hand, and there is no great prospect that they’ll Sell their Shares so soon, on occasion that we have every day new Loans opened here, as for instance one of 7 Millions in favor of the East India Company, one of twelve hundred thousd. florins for the States of Zeeland, one of two Millions for Sweden, and we expect every day a Loan for our Province; added to this, large Sums are employed in the french Loan, and you’ll easily conclude that Money becomes very Scarce, which we hope will not be the Case next Year, and if then Congres might wish to pay off the Loans in France, and raise the Money in this Country, it would give us much Pleasure to give her again Satisfaction with our Endeavours, and at the Same Time to observe an unlimited Confidence with our Countrymen.
        We observe Sir, what you are pleased to mention about the Commission, which our Bankers charge upon the Sums, which they pay you on account of your Salary. It is our Opinion that properly this Commission should be bonified by Congress, and even that they indemnified your Excellency for the Trouble and Hardships you had on their behalf, would not be amiss. But it being out of our Line to decide any Thing of that kind, we’ll only Say that in case the Said Commission is Charged by Congress to your account, we will in future give such orders that you’ll have no reason to complain about it. We beg to return our Compliments to your worthy Family and remain most sincerely / Sir / Your most humble & Obedt. Servts.
        
          Wilhem & Jan WillinkNics. & Jacob van Staphorst.de la Lande & Fÿnje
        
        
          We had the honour of addressing us the 6 Jany., to your Excelly. with a full information of the Sums of money and of the Obligations

in the hands of each of the Houses, and continuing with your reply, we are in hope of receiving in Short your answer abt. it.
        
      